UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-6759


JEROME JULIUS BROWN, SR.,

                Plaintiff - Appellant,

          v.

OFFICER T.R. SEITZ, #46, Vienna PD; VIENNA TOWN POLICE,

                Defendants - Appellees,

          and

ADAM GOLHA, Magistrate; STAN BARRY, Sheriff,

                Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.      Arenda L. Wright Allen,
District Judge. (2:12-cv-00283-AWA-TEM)


Submitted:   October 9, 2014                 Decided:   October 20, 2014


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jerome Julius Brown, Sr., Appellant Pro Se.                Julia Bougie
Judkins, BANCROFT, MCGAVIN, HORVATH & JUDKINS,             PC, Fairfax,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jerome Julius Brown, Sr. seeks to appeal the district

court’s order dismissing his 42 U.S.C. § 1983 (2012) complaint.

We   dismiss   the   appeal   for   lack   of   jurisdiction   because   the

notice of appeal was not timely filed.

            Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).               “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”    Bowles v. Russell, 551 U.S. 205, 214 (2007).

            The district court’s order was entered on the docket

on March 31, 2014.       The notice of appeal was filed on May 7,

2014. ∗   Because Brown failed to file a timely notice of appeal or

to obtain an extension or reopening of the appeal period, we

deny him leave to proceed in forma pauperis, deny his pending

motions as moot, and dismiss the appeal.            We dispense with oral

argument because the facts and legal contentions are adequately


      ∗
       Even assuming that Brown was incarcerated within the
meaning of Fed. R. App. P. 4(c) and Houston v. Lack, 487 U.S.
266 (1988), when he filed his notice of appeal, the envelope
containing the notice of appeal was post-marked May 5, 2014, and
Brown did not show timely filing by a declaration in compliance
with 28 U.S.C. § 1746 (2012) or by a notarized statement.



                                      2
presented in the materials before this court and argument would

not aid the decisional process.

                                                      DISMISSED




                                  3